OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI(B:o\BpSl235?[*G:KPiTOL ST^T10N-,^^J|M u.s! POSTAGE»PITNEYBOWES
                                         IU
              STATE OF TEXAS            i-st.
                                        ^   ^
              PENALTY FOR .^ffe^                                ZIP 78701
              PRIVATE USE 4S^F^                                 02 in
                                                                0001401623 SEP

                                                   Zw]
 9/16/2015                      ~:v>= jVSt-^.310
 S.W.3d 452 (Tex. Crim. App. 2010).
                                                                     Abel Acosta, Clerk

                              THOMAS ISSAC SMITH JR
                                                              DC # 809681
                                                                                     ..ta-^sitf




-43B   7002